IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


ALEX LEROY LOVEJOY,                         : No. 150 MM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
COURT OF COMMON PLEAS DAUPHIN               :
COUNTY,                                     :
                                            :
                    Respondent              :


                                    ORDER



PER CURIAM

      AND NOW, this 19th day of February, 2020, the Application for Leave to File

Original Process is GRANTED, and the “Petition for Writ of Mandamus and/or

Extraordinary Relief” is DENIED.